UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 16-7059


DOMINIQUE HERMAN ADAMS,

                 Plaintiff - Appellant,

           v.

J.S.   HORNE, Correctional Officer; C/O      ROLLINS,

                 Defendants - Appellees,

           and

PRIVATE PRISON MANAGEMENT CORPORATION, Operates Wallens
Ridge State Prison; TOWN OF BIG STONE GAP WARDEN’S OFFICE;
MANAGEMENT AND TRAINING CORPORATION,

                 Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.      Pamela Meade Sargent,
Magistrate Judge. (7:15-cv-00168-PMS)


Submitted:   September 29, 2016              Decided:   October 4, 2016


Before SHEDD, KEENAN, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dominique Herman Adams, Appellant Pro Se. Nancy Hull Davidson,
Assistant Attorney General, Richmond, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Dominique        Herman    Adams     seeks       to   appeal     the   magistrate

judge’s 1 final order in favor of some Defendants following a

bench    trial   in    Adams’   42   U.S.C.       § 1983       (2012)   action. 2     We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

     Parties     are     accorded    30        days    after    the     entry   of   the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                            “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”     Bowles v. Russell, 551 U.S. 205, 214 (2007).

     The magistrate judge’s order was entered on the docket on

June 9, 2016.     The notice of appeal was filed on August 2, 2016. 3




     1 The parties consented to proceed before a magistrate judge
pursuant to 28 U.S.C. § 636(c) (2012).
     2 Insofar as Adams’ informal brief seeks review of the
magistrate judge’s order denying his Fed. R. Civ. P. 60(b)
motion, his notice of appeal and unsuccessful motion to reopen
did not fairly appeal that order, and his appellate brief is not
a timely substitute for a notice of appeal. See Fed. R. App. P.
3(c)(1)(B),   4(a)(1)(A),   (4)(A)(vi),   (B)(ii);  Jackson   v.
Lightsey, 775 F.3d 170, 176-77 (4th Cir. 2014).
     3 For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
(Continued)
                                           3
Because Adams failed to file a timely notice of appeal or to

obtain    an   extension       or   reopening    of   the    appeal    period,     we

dismiss the appeal.        We deny Adams’ motions for transcripts at

government expense.        We dispense with oral argument because the

facts    and   legal    contentions     are     adequately    presented       in   the

materials      before   this    court   and     argument    would     not    aid   the

decisional process.

                                                                            DISMISSED




the court.      Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                         4